Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2018

                                      No. 04-17-00676-CV

                                      Peggy Sue BUTLER,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due January 19, 2018. Neither the brief nor a motion for
extension of time has been filed. We therefore order appellant to file, on or before February
12, 2018, her appellant’s brief and a written response reasonably explaining her failure to timely
file the brief. If appellant fails to file a brief and the written response by the date ordered, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court